387 So. 2d 946 (1980)
Lawrence HAMM, Appellant,
v.
STATE of Florida, Appellee.
No. 57969.
Supreme Court of Florida.
September 4, 1980.
*947 Nelson E. Bailey of Bailey & Jordan, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., and Joy B. Shearer, Asst. Atty. Gen., West Palm Beach, Florida, for appellee.
OVERTON, Justice.
This is an appeal from a decision of the County Court of Palm Beach County, which upheld the constitutionality of section 316.211, Florida Statutes. The statute requires that the operator of a motorcycle wear protective headgear.
We expressly upheld the constitutionality of section 316.211 in State v. Eitel, 227 So. 2d 489 (Fla. 1969), finding that the statute had a rational, valid purpose, and could withstand attacks of both vagueness and unconstitutional delegation. Appellant contends that our recent decision in Satz v. Perlmutter, 379 So. 2d 359 (Fla. 1980), indicates a departure from the Eitel decision. The Perlmutter decision, which allowed a competent adult patient to discontinue extraordinary medical treatment, was specifically limited to the facts of that case and clearly has no application to the legitimate exercise of state police power in the instant case. We reaffirm our decision in Eitel and uphold the appellant's conviction.
It is so ordered.
SUNDBERG, C.J., and ADKINS, BOYD, ENGLAND, ALDERMAN and McDONALD, JJ., concur.